399 F.2d 689
William Delos CHAPPELL, Appellant,v.Sherman H. CROUSE, Warden Kansas Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 9951.
United States Court of Appeals Tenth Circuit.
July 26, 1968.

John C. Tillotson, Norton, Kan., for appellant.
Edward G. Collister, Topeka, Kan. (Robert C. Londerholm, Atty. Gen., and Jon K. Sargent, Asst. Atty. Gen., on the motion to vacate appeal and reinstate cause in district court), for appellee.
Before PHILLIPS, HILL and SETH, Circuit Judges.
PER CURIAM.


1
Appellee, in view of the recent Supreme Court decision, Peyton v. Rowe, 391 U.S. 54, 88 S. Ct. 1549, 20 L. Ed. 2d 426, joins in appellant's request that the order appealed from be set aside and the case remanded for further proceedings. We also agree.


2
It is appropriate to add that at the time the order appealed from was entered the trial judge properly relied upon the line of cases from this court applicable to the question involved.1 Those cases have since the date of the order been overruled by Peyton v. Rowe, supra.


3
The order appealed from is vacated and the case is remanded for further proceedings.



Notes:


1
 Carpenter v. Crouse, 10 Cir., 358 F.2d 701; Browning v. Crouse, 10 Cir., 356 F.2d 178